Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not disclose, teach, or suggest the combination of method step for treating nail infection by forming a plurality of perforations/channels on the surface of an infected nail using laser light and applying a treatment composition/agent to the infected nail through the formed channels, the method further comprising: enclosing the infected nail containing the treatment composition in an enclosure, and applying alternating positive and negative pressure to the infected nail within the enclosure to facilitate distribution of the treatment composition/agent in the channels as claimed. The prior art of record teaches alternative methods of treating nail infection using a laser or other forms of EM energy, the methods comprising steps of forming channels on the surface of an infected nail and delivering a treatment and/or photosensitizer composition into the formed channels. For example, Altshuller et al., Pub. No. 2009/0069741, disclose apparatus and alternative methods for treating different tissue conditions, including nail infection.  In one embodiment, Altshuller et al. disclose a method of treating nail infection by forming a plurality of channels on the surface of the infected nail and applying a treatment agent/photosensitizer into the channels formed in the infected nail (see Figs. 7-9, and Pars. 0444-0459). Altshuller et al. further teach a method of applying alternative negative and/or positive pressure to target tissue to introduce treatment substance into the tissue (see Par. 0034), or to decrease temperature of the tissue during the 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
May 12, 2021